Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         30-DEC-2020
                                                         08:58 AM
                                                         Dkt. 31 OGAC


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                        IN THE INTEREST OF AA


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-S NO. 16-00249)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner’s Application for Writ of Certiorari, filed

 on November 2, 2020, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant

 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

 for retention of oral argument.

           DATED: Honolulu, Hawaiʻi, December 30, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins